Case 20-65841-lrc      Doc 45   Filed 05/15/20 Entered 05/15/20 16:40:40     Desc Main
                                Document      Page 1 of 18




                                                                        PI   146
                                                          21320Ii AI IS



               IN THE UNITED STATES BANKRUPTCY COURT
                FOR THE NORTHERN DISTRICT OF GEORGIA
                          ATLANTA DIVISION

In re:
                                                     Chapter 11
IFS Securities, Inc.
                                                     Case No. 20-65841-1rc
         Debtor.


JOINT OBJECTION BY CREDITOR R. BRYAN EDWARDS AND CRAIG
 WALKER TO THE MOTION FOR RELIEF FROM AUTOMATIC STAY
       FILED BY INTL FCSTONE FINANCIAL, INC. (DOC 26)


         "Unsecured creditors are generally entitled to relief from an automatic stay

only in extraordinary circumstances." In re Feingold, 730 F.3d 1268, 1277 (11th

Cir. 2013) (quoting Milne v. Johnson (In re Milne), 185 B.R. 280, 283

(N.D.I11.1995)). But the only extraordinary feature of the motion by INTL

FCStone Financial, Inc. for relief from the automatic stay is the harm that granting

such relief may inflict on the Debtor's estate and creditors. The motion should

therefore be denied.




                                            1
Case 20-65841-lrc    Doc 45   Filed 05/15/20 Entered 05/15/20 16:40:40        Desc Main
                              Document      Page 2 of 18




      The Debtor's arbitration claim against INTL may well be the largest asset of

the estate in this bankruptcy case. Indeed, the arbitration claim on its face seeks

every penny, and more, of the alleged "rogue trading" losses that the Debtor

contends necessitated this bankruptcy in the first place. If the Petition in this

bankruptcy case is to be believed, the $30 million-plus requested in the arbitration

claim would cover all of the currently listed claims in the bankruptcy. It is

therefore vitally important to get the arbitration claim right.

      Such a potentially critical claim must not be rushed. It must be planned with

care and pursued with vigor and diligence by good-faith, disinterested actors who

are concerned only with the best interests of the estate.

      The problem is that the debtor-in-possession, including its principal, Alex

McKenzie, are not the good-faith, disinterested litigants that the claims against

INTL need. Quite the contrary, Mr. McKenzie is potentially far more culpable in

the Debtor's failure than he is leading the Court to believe—there is evidence, for

instance, that he knew of the supposedly "rogue" trading months before he claims

to have discovered it—and his arbitration filing seems aimed at least as much at

protecting himself from liability as it is at pursuing the claim against INTL. There

is therefore a substantial risk that, at every stage of the claim, including, critically,

                                            2
Case 20-65841-lrc     Doc 45      Filed 05/15/20 Entered 05/15/20 16:40:40   Desc Main
                                  Document      Page 3 of 18




settlement negotiations, Mr. McKenzie will be motivated by a self-interested desire

to shut the claim down and thus prevent INTL from probing and exposing his true

role in the Debtor's meltdown. (Indeed, INTL's defenses and proposed

counterclaims will almost surely implicate Mr. McKenzie's personal conduct and

thus further compromise his ability to disinterestedly pursue the Debtor's claims

for the benefit of the estate.)

       Simply put, Mr. McKenzie and his debtor-in-possession are the wrong

people to pursue the arbitration claim and to defend against the counterclaims.

Therefore, the arbitration matter should not proceed until this bankruptcy

proceeding is further along, the facts concerning the Debtor are more fully

developed, and appropriate persons to manage the arbitration claim can be

identified and appointed.

       For these reasons, as further explained below, INTL's motion marks a

critical turning point that could fatally undermine the success of this entire

bankruptcy case and the fates of the creditors' claims. INTL's motion should be

denied, and the automatic stay should be enforced.




                                             3
Case 20-65841-lrc       Doc 45   Filed 05/15/20 Entered 05/15/20 16:40:40    Desc Main
                                 Document      Page 4 of 18




                                    BACKGROUND

      The Debtor, IFS Securities, Inc. ("IFS Securities" or the "Debtor") was a

broker-dealer and, specifically, what is called an "introducing broker." As such, it

relied on larger "clearing brokers" to handle its back-office functions and other

matters. (Doc 26-1 at 5.)

      INTL was the Debtor's clearing broker for fixed-income securities

transactions. (Id.)

      Before it filed this bankruptcy case, the Debtor instituted an arbitration

proceeding against INTL. The Debtor's claim in the arbitration alleges that INTL

knew about alleged "rogue trading" that drove the Debtor to insolvency and failed

to report or prevent it, thus causing the Debtor to suffer millions of dollars in

losses. (Doc 26-1 at 23, 25-26.)

       Creditors R. Bryan Edwards and Craig Walker contemplate that these

allegations against INTL may well be true, and the claims valid. They certainly

want the matter to be thoroughly explored and vigorously pursued for the benefit

of all the creditors.

       The problem is that the Debtor's principal, Alex McKenzie, appears

potentially culpable as well, in ways that preclude him from disinterestedly

                                            4
Case 20-65841-lrc   Doc 45      Filed 05/15/20 Entered 05/15/20 16:40:40   Desc Main
                                Document      Page 5 of 18




pursuing the claims against INTL. At a minimum, assertions made about him in

this bankruptcy case and in the arbitration appear to be false.

      The petition asserts that Mr. McKenzie was oblivious to the allegedly

"rogue" trading until July 2019 (Doc 1), and the arbitration claim suggests his

ignorance extended into August 2019 (see Doc 26-1 at 22-23). It is also asserted

that the allegedly "rogue" trader was acting completely outside his authority. But

numerous facts undermine these assertions:

          D The alleged "rogue" trader (Keith Wakefield) was head underwriter in

             charge of sales and trading at IFS Securities. He had proprietary trading

             authorization and conducted proprietary trades on a regular basis, either

             in consultation with, or on a revenue-sharing basis with, Danny Weeks,

             with Mr. McKenzie's approval. (Declaration of Craig Walker, filed

             herewith, at   li 8.)
             Upon information and belief, Mr. Wakefield had a $10 million dollar

             per-trade limit, authorized by Mr. McKenzie.

          > There was apparently a proprietary trading loss of $1.4 million reflected

             on the debtor's May 31, 2019 net capital statement. (Doc 26-1 at 20.)

             Such a loss was far outside the range of ordinary or tolerable losses for

                                           5
Case 20-65841-lrc   Doc 45   Filed 05/15/20 Entered 05/15/20 16:40:40   Desc Main
                             Document      Page 6 of 18




            a firm the Debtor's size. (Walker Decl. at II 10.) Thus, to the extent

            Mr. McKenzie was not previously aware and approving of Mr.

            Wakefield's trading, he should certainly have spotted it from that May

            31 statement.

         )=. In early May, 2019, debtor's Senior Vice President Craig Walker (one

            of the creditors making this objection) discovered, and personally

            informed Mr. McKenzie of, a bond trade, which was losing significant

            money and which Mr. Wakefield had authorized. Mr. McKenzie

            claimed not to be aware of that trade, and he told Mr. Walker he would

            discuss the matter with Mr. Wakefield. Later, when Mr. Walker asked

            again about the trade, Mr. McKenzie said he had talked with Mr.

            Wakefield, but Mr. McKenzie gave only a weak excuse for the trade.

            Shortly thereafter, Mr. McKenzie placed Mr. Walker on administrative

            leave. (Id at ¶ 11.)

            It seems the unauthorized bond trade that Mr. Walker found was part

            of the scheme to cover up the large risk Mr. Wakefield was incurring

            elsewhere, and the apparent purpose of getting rid of Mr. Walker was

            to keep Mr. Walker (whose office was next to Mr. McKenzie's) from

                                        6
Case 20-65841-lrc    Doc 45   Filed 05/15/20 Entered 05/15/20 16:40:40      Desc Main
                              Document      Page 7 of 18




             being able to witness any further the moves that Mr. McKenzie and Mr.

             Wakefield were making.

      These facts are serious red flags. They underscore the need to investigate

thoroughly the events leading up to the Debtor's insolvency and the causes and

perpetrators of those events before allowing the Debtor or INTL to hash their

respective claims out in arbitration.

                                   ARGUMENT

      INTL's motion fails for either of two reasons. First, INTL has failed to

carry its initial burden of showing the "cause" that is required for any relief from

the automatic stay. See In re Groover, 411 B.R. 460, 462-64 (Bankr. S.D. Ga.

2008) (noting initial burden to show cause is on movant). The "cause" INTL

purports to show is based on an erroneous legal argument. Second, the totality of

the circumstances here shows there is no cause. Rather, the interests of the estate

and the innocent creditors—basically anyone not facing potential liability for

bringing about the Debtor's failure—are best served by leaving the automatic stay

in place.




                                           7
Case 20-65841-lrc   Doc 45    Filed 05/15/20 Entered 05/15/20 16:40:40       Desc Main
                              Document      Page 8 of 18




      A. The Movant, INTL, Has Failed to Carry Its Burden of Showing
         Cause.

      When the lead argument asserted in support of a motion is completely

unsupported by the very authorities that the motion cites, it is a sure sign the

motion is a bust. Such is the case here. INTL's motion relies on the mistaken

proposition that any non-core proceeding that is subject to an arbitration agreement

must, for that reason alone, be exempt from the stay. The law says no such thing.

      The cases on which INTL relies do not even address the automatic stay.

They concern only whether claims subject to an arbitration provision must be

arbitrated; they are silent as to when such arbitration may occur.

      In the first so-called "binding precedent" that INTL cites, In re Elec. Mach.

Enterprises, Inc., the Court held that "the district court erred when it upheld a

bankruptcy court's denial of a motion to compel arbitration." In re Elec. Mach.

Enterprises, Inc., 479 F.3d 791, 793 (11th Cir. 2007). The word "stay" does not

appear in the opinion, nor does the opinion cite or discuss the automatic stay

provision, 11 U.S.C. § 362. See id

       Similarly, the In re Dixon case on which INTL relies addresses an adversary

proceeding, and in that case, "the only issue [was] whether there is an inherent

conflict between enforcing the arbitration agreement and the purposes of the
                                           8
Case 20-65841-lrc      Doc 45   Filed 05/15/20 Entered 05/15/20 16:40:40      Desc Main
                                Document      Page 9 of 18




Bankruptcy Code." In re Dixon, 428 B.R. 911,914 (Bankr. N.D. Ga. 2010). The

question was arbitrability, not whether the automatic stay applied to an arbitrable

claim.

         In other words, INTL's motion conflates two questions, treating them as a

single inquiry when, in fact, they are entirely separate. The first question, which

the cited cases do address, is whether certain claims must be arbitrated, i.e., where

they must be determined. In this bankruptcy case, that decision is for another day.

The question raised by INTL's motion is different. The question the motion raises

is when the claims should be determined, i.e., whether they are subject to the

automatic stay, and the cases cited by INTL do not answer this question.

         Of course, the reason INTL fails to cite pertinent law is that there is none.

The claims INTL and the debtor seek to arbitrate are and should be subject to the

stay. As INTL concedes in its motion, the automatic stay applies broadly to claims

against the estate:

            the commencement or continuation, including the issuance or
            employment of process, of a judicial, administrative, or other action
            or proceeding against the debtor that was or could have been
            commenced before the commencement of the case under this title,
            or to recover a claim against the debtor that arose before the
            commencement of the case under this title


                                             9
Case 20-65841-lrc   Doc 45   Filed 05/15/20 Entered 05/15/20 16:40:40       Desc Main
                             Document     Page 10 of 18




11 U.S.C. § 362 (a)(1). It also applies to "the setoff of any debt owing to the

debtor that arose before the commencement of the [bankruptcy] case ... against

any claim of the debtor." 11 U.S.C. § 362(a)(7).

      The stay therefore applies to the claims (and proposed counterclaims) in the

arbitration, and INTL's motion, relying as it does on an erroneous legal premise,

provides no "cause" for exempting it from the stay. For this reason alone, INTL's

motion should be denied.

      B. There Is No Just Cause for Granting INTL an Exemption, Because
         Doing So Threatens Grave Prejudice to the Estate and Creditors.

      Moreover, the existence of cause depends on the "totality of the

circumstances." In re Feingold, 730 F.3d at 1278; In re George, 315 B.R. 624,

628 (Bankr.S.D.Ga.2004). This includes, among other things, balancing the

hardship to INTL if it is not allowed to proceed immediately with the arbitration

against the potential prejudice to the debtor, the estate, and other creditors. In re

Carraway Methodist Health Sys., 355 B.R. 853 (Bankr. N.D. Ala. 2006). Here,

that balance leans decisively against giving INTL an exemption.'



1 "There is no set list of circumstances that a bankruptcy court is required to
consider in evaluating whether § 362(d)(1) 'cause' exists to lift the automatic stay.
Rather, courts evaluating whether to grant stay relief have looked to a variety of
                                          10
Case 20-65841-lrc    Doc 45   Filed 05/15/20 Entered 05/15/20 16:40:40        Desc Main
                              Document     Page 11 of 18




      As shown above, the claims and counterclaims in the arbitration leave the

Debtor's current principal, Mr. McKenzie, highly conflicted both in pursuing the

arbitration and in attempting to resolve it. This is because, distinct from the rights

and liabilities of the Debtor itself, there will be critical issues surrounding Mr.

McKenzie's personal behavior, culpability, and liability. These issues threaten to

influence decisions about whether and how to press issues; they will loom over

decisions whether to pursue or make discovery; and, perhaps most ominously, they

render Mr. McKenzie hopelessly compromised when it comes to negotiating a

potential settlement, as he may encounter the temptation to settle the claims at a

discount to avoid inquiries and issues he finds personally uncomfortable.

       These concerns implicate numerous factors that courts consider in the

balancing of interests that a motion like this requires, including (1) whether

litigation in another forum would prejudice the interest of other creditors; (2) the

interests of judicial economy and the expeditious and economical resolution of




case-specific factors[.]" In re Feingold, 730 F.3d at 1277. These factors may
include such things as "(1) whether the debtor has acted in bad faith, ... ; (2) the
hardships imposed on the parties with an eye towards the overall goals of the
Bankruptcy Code, ... ; and (3) pending state court proceedings[.]" Id. (punctuation
and citations omitted).

                                           11
Case 20-65841-lrc   Doc 45   Filed 05/15/20 Entered 05/15/20 16:40:40       Desc Main
                             Document     Page 12 of 18




litigation; and (3) the impact of the stay on the parties and the balance of harms.

See generally In re Feingold, 730 F.3d at 1277.

      Moreover, there is no compelling reason why the arbitration must race to

some hasty conclusion. Indeed, the proceeding has not even started. INTL has not

answered, so, presumably, no panel has been selected. No discovery or motion

practice has occurred, and the parties are certainly not on the brink of a final

hearing. See, e.g., In re Groover, 411 B.R. at 462-64 (citing cases where request

for exemption from stay was denied because state-court litigation had not reached

discovery stage).

                                  CONCLUSION

      Lifting the stay while Alex McKenzie remains at the helm of the debtor risks

having the claims in arbitration pursued half-heartedly by a conflicted principal

with an eye on his own personal liability, to the detriment of the estate and the

creditors. And that's actually a best-case scenario. The even graver threat is that

the claims might quickly be settled, possibly at a steep discount, before the

arbitration proceeding (including the proposed counterclaims) exposes facts

harmful to Mr. McKenzie.



                                          12
Case 20-65841-lrc   Doc 45   Filed 05/15/20 Entered 05/15/20 16:40:40     Desc Main
                             Document     Page 13 of 18




      Simply put, INTL's motion is extraordinary and may only be granted upon a

showing of "extraordinary circumstances" creating a special entitlement. In re

Feingold, 730 F.3d at 1277. INTL has failed to show such circumstances, and

none exist.

      Therefore, because (1) INTL's legal arguments do not show cause for

exempting it from the stay, and (2) the totality of the circumstances here confirms

there is no cause for doing so, creditors R. Bryan Edwards and Craig Walker

respectfully object to the Motion of INTL FCStone Financial, Inc. for Relief From

the Automatic Stay (Doc 26) and request that it be denied.2

      Respectfully submitted this 15th day of May, 2020.

                    [SIGNATURES APPEAR ON NEXT PAGE]




      2Counsel for R. Bryan Edwards is authorized to state that Craig Walker,
who has appeared pro se in this bankruptcy case, joins in this Objection.

                                         13
Case 20-65841-lrc   Doc 45   Filed 05/15/20 Entered 05/15/20 16:40:40   Desc Main
                             Document     Page 14 of 18




 WATSON SPENCE LL                            CRAIG WAL
                                                                  UkWe*
 /s/ Lucas W. And
                       47/                   /s/ Craig Walker ‘404.,eilK5
                                                                            CI
 Lucas W. Andrews                            Craig Walker           fa r
 Georgia Bar No. 019533                      650 GlenBarrett Ct., NE 79
 999 Peachtree Street NE                     Marietta, Georgia 30066             -
 Suite 1130                                  (404) 416-9065
 Atlanta, Georgia 30309                      craig.walkeratl@gmail.com
 Telephone: (678) 433-6756
 landrews@watsonspence.com

 Attorney for Creditor R. Bryan Edwards      Pro Se




                                        14
Case 20-65841-lrc   Doc 45   Filed 05/15/20 Entered 05/15/20 16:40:40       Desc Main
                             Document     Page 15 of 18




                         CERTIFICATE OF SERVICE

      I hereby certify that I have caused electronic copies of this Notice to be

served by United States Mail (postage prepaid) and electronic mail as follows:

                          John D. Elrod
                          Greenberg Traurig LLP
                          Terminus 200, Suite 2500
                          3333 Piedmont Road, NE
                          Atlanta, Georgia 30305
                          elrodj@gtlaw.com

                          Office of the United States Trustee
                          362 Richard B. Russell Building
                          75 Ted Turner Drive SW, Suite 362
                          Atlanta, Georgia 30303
                          jonathan.s.adams@usdoj.gov

                          Ryan D. Thompson
                          Maynard, Cooper & Gale, P.C.
                          1901 Sixth Avenue North
                          2400 Regions/Harbert Plaza
                          Birmingham, Alabama 35203
                          rthompson@maynardcooper.com




                                         15
Case 20-65841-lrc   Doc 45   Filed 05/15/20 Entered 05/15/20 16:40:40   Desc Main
                             Document     Page 16 of 18




      Respectfully submitted this 15th day of May, 2020.

                                                  /s/ Lu
                                                  Lucas W. Andrews
                                                  Georgia Bar No. 019533
                                                  999 Peachtree Street NE,
                                                  Suite 1130
                                                  Atlanta, Georgia 30309
                                                  Telephone: (678) 433-6756
                                                  landrews@watsonspence.com




                                        16
Case 20-65841-lrc           Doc 45     Filed 05/15/20 Entered 05/15/20 16:40:40              Desc Main
                                       Document     Page 17 of 18




                    IN THE UNITED STATES BANKRUPTCY COURT
                    FOR THE NORTHERN DISTRICT OF GEORGIA
                               ATLANTA DIVISION

    In re:
                                  Chapter 11
   IFS Securities, Inc.
                                  Case No. 20-65841-1re
             Debtor.



                           DECLARATION OF CRAIG WALKER



         Craig Walker, under penalty of perjury and under 28 U.S.C. § 1746, states as
   follows:
             1. My name is Craig Walker. I am over the age of 18 and competent to
         testify to all matters asserted in this Declaration.
                2. The statements in this Declaration are based on my personal
             knowledge.
                3. For approximately seven years I was a Senior Vice President at IFS
             Securities, Inc. ("IFS Securities").
                4. I was a leading broker within the Public Finance Group of IFS
             Securities.
                 5. I have also served on the IFS Securities credit committee, reviewing
             all relevant investment banking assignments within the firm.
                6. During 2019, my office at IFS Securities was directly next to that of
             the company's principal, Mr. Alex McKenzie.
                7. I was intimately familiar with the strategic initiatives of IFS
             Securities.
                 8. Mr. Keith Wakefield was head underwriter in charge of sales and
             trading at IFS Securities. He had a proprietary trading authorization and
             conducted proprietary trades on a regular basis, either in consultation with,
             or on a revenue-sharing basis with, Danny Weeks, with Mr. McKenzie's
             approval.
                9. I have read the arbitration claim filed by IFS Securities against INTL
             FCStone. The claim states that there was a proprietary trading loss of $1.4
             million reflected on the May 31 net capital statement of IFS Securities,
                10. A loss of $1.4 million was far outside the range of ordinary or
Case 20-65841-lrc Doc 45 Filed 05/15/20 Entered 05/15/20 16:40:40                  Desc Main
     tolerable losses for IFS Securities.
                                 Document Page 18 of 18
        11. In early May, 2019, I discovered, and personally informed Mr.
     McKenzie of, a bond trade, which was losing significant money and which
     Mr. Wakefield had authorized. Mr. McKenzie claimed not to be aware of
     that trade, and he told me he would discuss the matter with Mr. Wakefield.
      Later, when I asked again about the trade, Mr. McKenzie said he had talked
     with Mr. Wakefield, but Mr. McKenzie gave only a weak excuse for the
     trade. Shortly thereafter, Mr. McKenzie placed me on administrative leave.
        12. I declare under penalty of perjury that the foregoing is true and
     correct.
           Executed on May c, 2020.




2
